                           Case 4:19-cv-03629-YGR Document 64-1 Filed 04/23/20 Page 1 of 2



                      1   MATTHEW J. ADLER (SBN 273147)
                          Matthew.Adler@faegredrinker.com
                      2   FAEGRE DRINKER BIDDLE & REATH LLP
                          Four Embarcadero Center, 27th Floor
                      3   San Francisco, California 94111-4180
                          Telephone:    415-591-7500
                      4   Facsimile:    415-591-7510
                      5   JEFFREY S. JACOBSON (pro hac vice)
                          Jeffrey.Jacobson@faegredrinker.com
                      6   FAEGRE DRINKER BIDDLE & REATH LLP
                          1177 Avenue of the Americas, 41st Floor
                      7   New York, New York 10036-2714
                          Telephone:     212-248-3140
                      8   Facsimile:     212-248-3141
                      9   RYAN M. SALZMAN (SBN 299923)
                          Ryan.Salzman@faegredrinker.com
                     10   FAEGRE DRINKER BIDDLE & REATH LLP
                          1800 Century Park East, Suite 1500
                     11   Los Angeles, California 90067-1517
                          Telephone:    310-203-4000
                     12   Facsimile:    310-229-1285
                     13   Attorneys for Defendant
                          EPIC GAMES, INC.
                     14

                     15                                   UNITED STATES DISTRICT COURT

                     16                              NORTHERN DISTRICT OF CALIFORNIA

                     17                                         OAKLAND DIVISION

                     18
                     19   C.W., a minor, by and through his               Case No. 4:19-cv-3629-YGR
                          Guardian, REBECCA WHITE, on behalf
                     20   of himself and all others similarly situated,   REPLY DECLARATION OF JEFFREY S.
                                                                          JACOBSON IN SUPPORT OF
                     21                      Plaintiff,                   DEFENDANT EPIC GAMES, INC.’S
                                                                          MOTION TO DISMISS PLAINTIFFS’
                     22          v.                                       FIRST AMENDED COMPLAINT

                     23   EPIC GAMES, INC., a North Carolina              Date:         May 19, 2020
                          corporation,                                    Time:         2:00 p.m.
                     24                                                   Courtroom:    1
                                             Defendant.                   Judge:        Hon. Yvonne Gonzalez Rogers
                     25
                                                                          Action Filed: June 21, 2019
                     26                                                   Trial Date:   None set

                     27
                     28
 FAEGRE DRINKER
BIDDLE & REATH LLP        REPLY DECLARATION OF JACOBSON IN SUPPORT
                                                                                                CASE NO. 4:19-CV-3629-YGR
  ATTORNEYS AT LAW        OF MOTION TO DISMISS AMENDED COMPLAINT
   SAN FRANCISCO
                           Case 4:19-cv-03629-YGR Document 64-1 Filed 04/23/20 Page 2 of 2



                      1          I, JEFFREY S. JACOBSON, declare:
                      2          1.      I am an attorney and partner with the law firm Faegre Drinker Biddle & Reath LLP,
                      3   counsel of record pro hac vice for Defendant Epic Games, Inc. (“Epic Games”) in the above-
                      4   captioned action. I make this declaration in support of Epic Games’ Motion to Dismiss Plaintiffs’
                      5   First Amended Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(6). I make this
                      6   declaration based upon my own personal knowledge, and if called and sworn as a witness I could
                      7   and would competently testify as set forth herein.
                      8          2.      In discovery in this action, Plaintiffs produced 52 pages of redacted documents
                      9   that appear to be credit card statements for Rebecca White. Attached hereto as Exhibit A is a
                     10   true and copy of one page from that production (labeled DOE000012) reflecting three Epic
                     11   Games purchases apparently charged to Mrs. White in 2018. As produced by Plaintiffs, this
                     12   document also showed unrelated charges to PayPal merchants (not Epic Games). These unrelated
                     13   charges have been redacted by Epic Games where indicated by the phrase, “REDACTED BY
                     14   EPIC GAMES.”
                     15          I declare under penalty of perjury under the laws of the United States of America that the
                     16   foregoing is true and correct. Executed this 23rd day of April, 2020, in Montclair, New Jersey.
                     17
                                                                       /s/ Jeffrey S. Jacobson
                     18                                                Jeffrey S. Jacobson
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        REPLY DECLARATION OF JACOBSON IN SUPPORT
                                                                          -2-                     CASE NO. 4:19-CV-3629-YGR
  ATTORNEYS AT LAW        OF MOTION TO DISMISS AMENDED COMPLAINT
    SAN FRANCISCO
